Citation Nr: 1633425	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to October 8, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1954 to January 1956.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2010, the Veteran testified at a hearing before a decision review officer at the RO.  A transcript of that hearing has been associated with his claims folder.

The Veteran testified before an Acting Veterans Law Judge (AVLJ) at a November 2011 videoconference hearing at the RO.  The issue of entitlement to compensation under 38 U.S.C.A. § 1151 was not addressed at that hearing.  A transcript of the hearing has been associated with his claims folder.

In April 2012, the Board remanded the issue of entitlement to a TDIU.  Subsequently a TDIU was assigned effective October 8, 2009 and then a 100 percent rating was assigned from October 7, 2013.  That leaves the issue set forth on the title page.

In January 2015, the Veteran was informed that the AVLJ who held the November 2011 hearing was no longer at the Board and was offered an opportunity for another hearing.  In a February 2015 correspondence, he declined.

In March 2015, the Board remanded this issue.  The appeal is once again before the Board.  The issue for benefits under the provisions of 38 U.S.C.A. § 1151, was remanded for scheduling of a travel board hearing.  That has not yet been done, and the matter is again noted for appropriate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to entitlement to a TDIU prior to October 8, 2009, during this period, the appellant was service-connected for a psychiatric disorder manifested by dysthymia, anxiety and posttraumatic stress disorder (PTSD), rated as 50 percent disabling, as well as a noncompensable rating for bilateral hearing loss.  Accordingly, his combined schedular rating was 50 percent.

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.

In this case, because the Veteran's combined schedular rating was 50 percent, he has not met the schedular threshold requirements for the period prior to October 8, 2009.  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Board cannot grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Director, Compensation Service is warranted.

In March 2015, the Board remanded the appeal for an opinion describing all occupational impairment resulting from his service-connected disabilities.  In May 2015, a VA psychologist opined, after reviewing the claims file, that the Veteran's complex mental health picture - which included a long history of mental health treatment for a variety of potential and unclear diagnoses, including psychotic disorder, possible personality disorder, delusional disorder, paranoid schizophrenia, rule-out bipolar disorder, hoarding, PTSD, cognitive disorder, as well as his frequently inconsistent reported work history - made it difficult to assess the veracity of any statements reported to clinicians about his work history and functioning.  She further noted that it was difficult to fully document his work history and functioning given that clinicians vary in how much they emphasize this aspect in their notes.  Rather, looking at his Global Assessment of Functioning scores, which from March 2000 to October 2009 ranged from 45 to 75 indicating a wide range of functional impairment, she determined that although it appeared that the Veteran had been able to maintain some part-time employment and/or volunteerism, his mental health symptoms of disorganization, poor concentration, memory deficits, delusions, tangential thoughts, anxiety and irritability likely significantly impaired his functioning.  While she noted that some of this impairment was probably also due to a non-service connected aneurysm from the late 1990s, she could not accurately describe the extent to which that contributed to his decline.

In light of the above, although there is some question as to the exact nature and total duration of the appellant's occupational impairment, there is competent and credible evidence indicating that his service-connected acquired psychiatric disorders rendered the Veteran unemployable.  A remand is therefore warranted for referral to the Director, Compensation Service to consider entitlement to a TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer to the Director, Compensation Service the issue of entitlement to an extraschedular TDIU for the period prior to October 8, 2009 under 38 C.F.R. § 4.16(b).  All findings and opinions should be associated with the claims folder.

2. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative must be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

